       Case 4:17-cv-00417-SMR-HCA Document 341 Filed 05/11/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION


C.P.X. through his next friend S.P.X., and               C/A No. 4:17-cv-00417-SMR-HCA
K.N.X. through his next friend Rachel
Antonuccio, for themselves and those similarly
situated,                                              DEFENDANTS’ RESISTANCE TO
                                                       PLAINTIFFS’ APPLICATION FOR
     Plaintiffs,
                                                      ATTORNEYS’ FEES AND EXPENSES
v.
Kelly Kennedy Garcia in her official capacity
as Director of Iowa Department of Human
Services; Cory Turner in his official capacity
as Interim Mental Health and Disability
Services Director of Facilities; and Mark Day
in his official capacity as Superintendent of the
Boys State Training School.
     Defendants.


         COME NOW Defendants Kelly Kennedy Garcia, Cory Turner, and Mark Day, and resist

Plaintiffs’ Motion for an Award of Attorneys’ Fees and Expenses, and state to the Court as

follows:

         On April 10, 2020, Plaintiffs submitted their fee application, requesting reimbursement

for $4,550,762.90 in fees and $390,363.05 for their efforts in litigating this case. Defendants

resist Plaintiffs’ motion for fees on the following bases:

         1.        Plaintiffs failed on the majority of their claims and two named Plaintiffs were

         dismissed during the course of this litigation. As a result, Plaintiffs’ fee award must be

         reduced for partial success.
     Case 4:17-cv-00417-SMR-HCA Document 341 Filed 05/11/20 Page 2 of 3



       2.      Plaintiffs’ fees are not reasonable, as they contain redundancy in both attorneys’

       and paralegals’ fees and travel expenses due to the significant overstaffing of this case.

       3.      Plaintiffs’ fees are not reasonable because the rates charged for paralegals are

       excessive for the local community.

       4.      Plaintiffs’ fees are not reasonable because they include clerical or administrative

       time billed at attorney or paralegal rates. Further, clerical and administrative time is an

       overhead cost and not properly billed to a client or opposing party.

       5.      Plaintiffs’ fees are not reasonable because they include time spent reviewing and

       recording news coverage of the case—tasks which are not properly billed to a client or

       opposing party.

       6.      Plaintiffs’ fees are not reasonable because they contain excessive block billing.

       7.      Plaintiffs’ expenses are not reasonable because they contain charges for legal

       research, which they have not demonstrated are recoverable in this case.

       WHEREFORE, for all the reasons outlined here and in the accompanying Brief in

Support, Defendants pray the Court significantly reduce any fee award granted to Plaintiffs based

upon their partial success in prosecuting this case.

                                              Respectfully submitted,

                                              THOMAS J. MILLER
                                              Attorney General of Iowa

                                              /s/ Gretchen Witte Kraemer - AT0004358
                                              gretchen.kraemer@ag.iowa.gov
                                              Assistant Attorneys General
                                              Hoover State Office Bldg, 2nd Floor
                                              Des Moines, IA 50319
      Case 4:17-cv-00417-SMR-HCA Document 341 Filed 05/11/20 Page 3 of 3



                                                    Tel.: (515) 281-8330
                                                    Fax: (515) 281-7219
                                                    ATTORNEYS FOR DEFENDANTS



I certify that the attached was filed and served via CM/ECF on May 11, 2020.

/s/ Gretchen Kraemer

Service to:
Jane Hudson
jhudson@driowa.org
Nathan Kirstein
nkirstein@driowa.org
400 East Court Avenue, Suite 300
Des Moines, Iowa 50312

Children’s Rights, Inc.
Harry Frischer
Hfrischer@childrensrights.org
Marissa Nardi
mnardi@childresnrights.org
88 Pine Street, Suite 800
New York, NY 10005

Nicholas Berg
Nicholas.Berg@ropesgray.com
Timothy Farrell
Timothy.Farrell@ropesgray.com
Charles Zagnoli
Charles.Zagnoli@ropesgray.com
191 North Wacker Drive
32nd Floor
Chicago, IL 60606
ATTORNEYS FOR PLAINTIFFS
